TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00653-CV





In re Regency Nursing & Rehabilitation Centers, Inc.; Elgin Golden Years

Nursing & Rehabilitation Center; and Travis Wheat





ORIGINAL PROCEEDING FROM BASTROP COUNTY


M E M O R A N D U M   O P I N I O N


	The petition for writ of mandamus filed by Regency Nursing and Rehabilitation
Centers, Inc., Elgin Golden Years Nursing and Rehabilitation Center and Travis Wheat is denied. 
Relators' Motion for Temporary Relief Pending Decision on Petition for Writ of Mandamus is
overruled.


					__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Kidd and Puryear
Filed:   November 20, 2003